Citation Nr: 0803932	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-22 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee, status post total knee 
arthroplasty.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968 with reserve duty from October 1977 to October 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In July 2007, the veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.  


FINDING OF FACT

Residuals of a pre-service left knee injury increased in 
severity beyond natural progress during active service, 
necessitating a total knee arthroplasty.  


CONCLUSION OF LAW

Residuals of a left knee injury were aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . . ."  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The term "noted" means only conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304(b)(1) (2007).  
Determinations of whether a condition existed prior to 
service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to . . . manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2007); Green v. Derwinski, 1 Vet. App. 320 
(1991).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, service personnel records, VA medical 
records and a VA examination report.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Although a January 1964 enlistment examination report does 
not note a pre-service left knee injury, the evidence of 
record clearly and unmistakably establishes that a left knee 
injury pre-existed service.  The accompanying January 1964 
report of medical history reflects the veteran's notation 
that he had a "trick" or locked knee and the examiner's 
notation that the veteran had torn cartilage removed from the 
left knee in 1955, that surgery was successfully performed in 
1956 and that the veteran had done well since, playing 
football, etc., with no difficulty.  In addition, a May 1964 
examination report reflects that the veteran had undergone an 
operation on the left knee in 1956 for torn cartilage and 
that he had fully recovered with no complications or 
sequelae.  The veteran also reported a "trick" or locked 
knee on numerous subsequent reports of medical history.  
Furthermore, an April or May 1978 service treatment record 
reflects that the veteran injured his left knee prior to 
service in 1956.  Thus, the record shows that the veteran's 
left knee injury clearly and unmistakably existed prior to 
active service.  The Board must now determine whether the 
left knee injury increased in severity beyond the natural 
progress of the disorder during service.

A May 10, 1978, service treatment record reflects that the 
veteran's prior left knee meniscectomy was aggravated by a 
field trek.  Examination showed painful range of motion, 
crepitus, effusion and tenderness.  The diagnosis was that of 
left knee effusion and the plan was to limit stress to the 
knee.  A May 11 record reflects complaints of left knee pain 
since field training and a diagnosis of left knee strain 
secondary to old injury and stress.  Additional May 11 
records reflect that the veteran was back for a left knee 
problem, that he was pulled from training and that he was 
given a cylinder cast.  A May 15 line of duty determination 
reflects that on May 10 the veteran fell twice while walking 
uphill when his leg gave way and that he fell again on May 11 
while climbing a hill when his leg gave way.  A May 31 
treatment record reflects that the cast was removed and June 
records reflect that the knee strain resolved with full range 
of motion but with synovial thickening.  A September 21 
record reflects the examiner's opinion that the veteran can 
resume full duty including survival school; however, a later 
September record reflects complaints of an old left knee 
injury and a notation that the veteran was placed on 
restrictions.  Then, a November 1978 record reflects that 
there are no mental or physical problems that would preclude 
successful completion of survival school.  Lastly, a February 
1983 examination report reflects that the knee was stable 
with full strength and range of motion and that it was well-
healed with no sequelae.

The veteran was afforded a VA examination in November 2005.  
The examiner stated that it was his feeling that the 
veteran's pathology and subsequent need for a total knee 
arthroplasty was secondary to having had his cartilage 
removed prior to service and not to the in-service left knee 
strain.  He noted that the veteran had been returned to duty 
and there were no other office visits or subsequent 
orthopedic evaluations.  He also noted the 1983 examination 
showing the veteran's knee as stable with full range of 
motion.  He stated that it would be total speculation to 
incriminate a left knee strain as producing the severe 
degenerative joint disease necessitating a total knee 
arthroplasty when it is obvious that the meniscectomy prior 
to service is the antecedent cause of the pathology.  He 
added that, if the knee strain were the antecedent cause of 
the severe degenerative joint disease, he did not feel that 
the veteran would have been able to continue on active duty 
as he did, or that it would take essentially 30 years to 
develop that kind of degenerative joint disease.  He 
concluded that the meniscectomy was the cause of the 
veteran's needing a total knee arthroplasty and producing the 
degenerative joint disease.

In January 2006, the veteran submitted a letter from Dr. G. 
of the Naples VA Primary Care Clinic.  Dr. G. stated that he 
had reviewed the veteran's service treatment records from 
1964 to 1978 and that it was his opinion that the medical 
evidence clearly supports the diagnosis of aggravation of his 
left knee condition.  He noted that the veteran had had 
surgery and later still had problems falling down when the 
knee gave out.  He explained that the veteran had had 
cartilage damage with acute muscular and tendon damage and 
that degenerative traumatic arthritis continued.  He 
concluded that the veteran's recent surgical problem was 
related to his service injury.

The Board observes that the service treatment records show 
that the veteran had a pre-existing left knee injury, for 
which he underwent surgery, and that he suffered an injury to 
the same knee in service.  The Board also notes that the VA 
examiner opined that the meniscectomy prior to service was 
the cause of the veteran's current problems.  However, Dr. G. 
opined that the veteran's left knee disorder had been 
aggravated by service.  In this regard, the VA examiner did 
not specifically opine on any aggravation caused by the in-
service injury.  Resolving the benefit of the doubt in the 
veteran's favor, the Board finds that the veteran's left knee 
disorder increased in severity beyond the natural progress of 
the disorder.  Accordingly, the Board concludes that the 
veteran's pre-existing left knee injury was aggravated by 
active service.  


ORDER

Service connection for degenerative joint disease of the left 
knee, status post total knee arthroplasty, is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


